Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response after Final filed May 10, 2021 is acknowledged and entered.   *Please note that the amendment filed May 10, 2021 crossed in the mail with the response to amendment filed April 15, 2021 which was not entered.  However, the amendment of the claims filed May 10, 2021 is entered.  Claims 1-117, 119-189 were cancelled, claims 118 and 190 were amended and claims 191-192 were newly added.  Claims 118 and 190-192 are pending in the instant application.  
Claims 118 and 190-192 are allowed.  

Election/Restrictions
The species election requirement as set forth in the Office action mailed on May 15, 2020, is hereby withdrawn.  
Examiner’s Comments
The rejection of claims 118, 172-176 and 181-190 under 35 U.S.C. 103 as being unpatentable over Yanhong (CN104430899 A, cited previously) as evidenced by Layman (Nutrition Reviews, VR Vol. 76(6):444–460, 2018, cited previously) in view of Wang (US8524658 B2, cited previously) and Wittke (WO2014099134 A1) is withdrawn in view of amendment of the claims filed May 10, 2021. 

Claims 118 and 190-192 remain as filed in the amendment of the claims filed May 10, 2021.
Claims 118 and 190-192 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is Yanhong (CN104430899 A, cited previously).  Yanhong teaches an infant formula comprising raw milk at 57-62% of the formulation (which milk is 3.3% protein as 

Conclusion
Claims 118 and 190-192 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654